UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6547


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES M. RUSSELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:98-cr-00483-DKC-1)


Submitted:   September 16, 2010           Decided:   October 6, 2010


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles M. Russell, Appellant Pro Se. Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland; Gina Simms, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles M. Russell appeals the district court’s order

denying a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   United States v. Russell, No. 8:98-cr-00483-

DKC-1 (D. Md. Mar. 29, 2010).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                2